DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Application Status

This office action is in response to arguments filed on August 25, 2021. Claims 107 – 142 are currently pending. 


Terminal Disclaimer

The terminal disclaimer filed on August 25, 2021 has been approved. Previous Double Patenting rejections are withdrawn.


Response to Arguments

Applicant’s arguments have been fully considered and are persuasive. New grounds of rejection are presented below incorporating the Szymkowicz reference. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 107 – 120, 122 – 138, and 140 – 142 are rejected under 35 U.S.C. 103 as being unpatentable over Szymkowicz et al. (hereafter “Szymkowicz” – US 2004/0216449) in view of Foster et al. (hereafter “Foster” – US 2003/0121249).

With regards to Claims 107 and 125:

a system and method for a diesel engine system (Figures 6, 7) comprising:

a plurality of combustion cylinders (cylinders 22, 24, 25, 28), each comprising an intake fuel injector (Paragraph 21);

a catalyst (after-treatment devices 62, 64, described as having catalysts in Paragraph 31) for filtering pollution from an exhaust stream (exhaust pipe 80);

a sensor (sensors 61, 63, 65) configured to monitor at least one parameter indicative of a condition of the exhaust stream (Paragraph 31: “Sensors 61, 63, and 65 provide information to control unit 40 that may include, for example, gas temperature, gas pressure, gas flow rate, oxygen content, and so on”);

a controller (control unit 40) configured to iteratively: receive the at least one parameter from the sensor (step 6, Figure 6, see Paragraph 29); and when the at least one parameter meets a predetermined criterion for cylinder deactivation (Paragraph 29), select a number of combustion cylinders from the plurality of combustion cylinders for deactivation based on an engine condition (steps 8, 10, Figure 6, see also Paragraphs 28, 29); deactivate the cylinders such that the plurality of combustion cylinders comprise one or more deactivated combustion cylinders and one or more active combustion cylinders (see also Paragraph 22: “The period of deactivation and the number of cylinders deactivated are adjusted to attain and maintain an exhaust gas temperature adequate to provide the desired activation temperature for the after-treatment device”), and adjust the air to fuel ratio in the active combustion cylinders to increase the temperature of the exhaust stream in the catalyst (see Claim 14: “said deactivating step is combined with a step of engaging in an engine operating condition to increase exhaust gas temperature selected from the group consisting of modifying fuel injection characteristic, throttling intake charge, boosting intake charge…”) to a target temperature of about 200 ~ 500 °C (see Figure 1, Paragraph 3, catalyst efficiency reaches a threshold of 80% at around 200 degrees C and gradually increases from there – Paragraphs 3 and 24 – 27 indicate a desired temperature of at least 200 degrees C); monitoring the engine condition and determining whether the engine condition meets a threshold for adjusting the number of combustion cylinders for deactivation and adjust the number of combustion cylinders for deactivation to meet an engine condition threshold (Paragraph 29: “the controller continues to receive updated information for its control data set 6 from one or more sensors, periodically revisiting decision step 8 during engine operation”). 

Although deactivation of a cylinder would inherently imply to one of ordinary skill in the art the steps of deactivating the intake fuel injector, the intake valve, and the exhaust valve of the selected number of combustion cylinders, Szymkowicz does not explicitly disclose what deactivation entails. Foster teaches a cylinder deactivation system based on an engine condition (Paragraphs 45, 46, 57), and  deactivating the intake fuel injector, the intake valve, and the exhaust valve of at least one of the plurality of combustion cylinders (Paragraph 24: “[t]he cylinder deactivation system includes disabling intake valves and exhaust valves and discontinuing fuel delivery to at least one cylinder”). As per MPEP 2143, applying a known technique to a known device is obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to modify the system of Szymkowicz by deactivating the intake valve, exhaust valve, and fuel injection during cylinder deactivation, as done in Foster, in order to effective remove that cylinder from operation and yield the desired exhaust gas temperature increase effects. 

With regards to Claims 108 and 126:

The Szymkowicz modification of Claims 107 and 125 does not explicitly teach the target temperature is about 250 – 300 degrees C. However, in Figure 1 of Szymkowicz, catalyst efficiency appears to max out at approximately 90% at between 250 and 300 degrees C. One of ordinary skill in the art, recognizing that the 250 – 300 degrees C range maximizes efficiency of the catalyst would have found it obvious to modify Szymkowicz by increasing the target exhaust temperature to that range. 

With regards to Claims 109 and 127:

The Szymkowicz modification of Claims 107 and 125 does not explicitly teach teaches the air to fuel ratio in the active combustion cylinders is from 22:1 to 24:1. However, air/fuel ratios are regarded as result-effective variables, i.e. a variable which achieves a recognized result. In Foster, increasing the fuel charge, i.e. making the AFR richer, is known to raise exhaust gas temperatures (Paragraph 45 of Foster) and decreasing the fuel charge, i.e. making the AFR leaner, is known to yield improved engine efficiency and oxidize HC and CO molecules (Paragraph 39 of Foster). Foster teaches that their engine “primarily operates lean of stoichiometry”, i.e. at an AFR greater than 17:1, and “that one of ordinary skill in the art is able to adjust air/fuel ratio "to meet given emissions regulation” and “requirements of the engine” (Paragraph 39 of Foster). The courts have held that once a particular parameter is recognized as a result-effective variable, as done above with the results recognized by Foster, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see In re Antonie. Furthermore, applicant has provided no evidence of criticality of the recited ranges which would yield unexpected results. As such, it would have been obvious to one of ordinary skill in the art to modify the system of Szymkowicz by making the air/fuel ratios whatever ratios were needed, including those recited, in order to meet emissions and engine requirements.

With regards to Claims 110 and 128:

the engine condition on which the number of combustion cylinder is elected comprises an engine load (i.e. tip-in acceleration desired, see Paragraph 28 of Szymkowicz: “if more performance is required from the engine, a cylinder can be re-activated because the higher performance will result in higher exhaust gas temperatures even with another cylinder activated. The delay in the change in engine condition between idling or deceleration, when one or more cylinders may be deactivated, and a demand for acceleration, when the cylinders are reactivated by the engine controller”).  

With regards to Claims 111 and 129:

The Szymkowicz modification of Claims 107 and 125 teaches the sensor comprises a pollution sensor configured to measure a pollution level in the exhaust stream, and wherein the at least one parameter comprises the pollution level (Paragraph 31 of Szymkowicz: “Sensors 61, 63, and 65 provide information to control unit 40 that may include, for example, gas temperature, gas pressure, gas flow rate, oxygen content, and so on”).

With regards to Claims 112 and 130:

The Szymkowicz modification of Claims 107 and 125 does not explicitly teach the predetermined criterion comprises the pollution level in the exhaust stream exceeding a pollution threshold, but does teach that deactivation of cylinders can be used for regeneration of aftertreatment devices (Paragraph 9 of Szymkowicz). Foster teaches that the need for regeneration (i.e. exceeding a pollution threshold in the exhaust due to catalyst saturation) can itself trigger deactivation in order to increase exhaust temperatures (Paragraph 49 of Foster: “This estimate can be combined with information about the storage capacity of the exhaust aftertreatment device 60 to determine when the aftertreatment device 60 will likely become saturated, or otherwise cause the exhaust emissions to exceed regulated levels”, see also Paragraph 48 of Foster). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this, the need for regeneration of a catalyst is a known trigger for cylinder deactivation, and it would have been obvious to one of ordinary skill in the art to modify the system of Szymkowicz by using a pollution threshold (i.e. need for catalyst regeneration) to determine cylinder deactivation execution in order to yield effective treatment of exhaust gas. 

With regards to Claims 113 and 131:

The Szymkowicz modification of Claims 112 and 130 teaches the controller is configured to select the at least one of the plurality of combustion cylinders for deactivation when the pollution level in the exhaust stream exceeds the pollution threshold (see Claim 12 of Szymkowicz: “A method of regenerating an after-treatment device for treating exhaust gas from an internal combustion engine .

With regards to Claims 114 and 132:

The Szymkowicz modification of Claims 112 and 130 does not explicitly teach the pollution sensor is configured to monitor a mono-nitrogen oxide level in the exhaust stream, with Szymkowicz only teaching “[s]ensors 61, 63, and 65 provide information to control unit 40 that may include, for example, gas temperature, gas pressure, gas flow rate, oxygen content, and so on” (Paragraph 31). Foster teaches pollution sensors (exhaust gas sensors 40, 41) configured to monitor a mono-nitrogen oxide level in the exhaust stream (Paragraph 49: “exhaust gas sensors 40, 41 to estimate a cumulative amount of NOx”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. Estimating NOX levels results in a “determin[ation] [of] when the aftertreatment device 60 will likely become saturated, or otherwise cause the exhaust emissions to exceed regulated levels” (Paragraph 49 of Foster). It would have been obvious to one of ordinary skill in the art to modify the system of Szymkowicz in order to monitor NOx levels and use this NOx information to determine the need for regeneration and cylinder deactivation execution. 

With regards to Claims 115 and 133:

The Szymkowicz modification of Claims 112 and 130 teaches the controller is configured to process the pollution level measured in the pollution sensor to iteratively adjust the air to fuel ratio until the pollution level is below the pollution threshold (see Paragraph 29 of Szymkowicz: “the controller continues to receive updated information for its control data set 6 from one or more sensors, periodically revisiting decision step 8 during engine operation”).

With regards to Claims 116 and 134:

The Szymkowicz modification of Claims 107 and 125 teaches the sensor comprises a temperature sensor configured to measure an exhaust temperature Paragraph 31 of Szymkowicz: “Sensors 61, 63, and 65 provide information to control unit 40 that may include, for example, gas temperature, gas pressure, gas flow rate, oxygen content, and so on”), and the at least one parameter comprises the exhaust temperature of the exhaust stream (Paragraph 29 of Szymkowicz: “For example, the controller may deactivate a cylinder to achieve higher exhaust gas temperature at the same operating condition”).



The Szymkowicz modification of Claims 107 and 125 teach the controller is configured to receive the measured exhaust temperature from the temperature sensor and, based on the exhaust temperature, iteratively adjust the quantity of fuel injected to the active combustion cylinders and adjust the number of combustion cylinders for deactivation (see Paragraph 29 of Szymkowicz: “For example, the controller may deactivate a cylinder to achieve higher exhaust gas temperature at the same operating condition or to maintain the same exhaust temperature when beginning to decelerate or idle. The controller may activate a deactivated cylinder when the vehicle engine condition changes to one requiring more work output, i.e., when the vehicle begins to accelerate after idling or a period of deceleration. Finally, the controller may maintain the status quo, for example, while idling while an exhaust gas temperature is being maintained or during a period when the exhaust gas temperature is increasing but has not yet reached a desired value. After employing deactivation controls 10, reactivation controls 12, or determining to maintain current controls, the controller continues to receive updated information for its control data set 6 from one or more sensors, periodically revisiting decision step 8 during engine operation”).

With regards to Claims 118 and 136:

Szymkowicz discloses a system and method for a diesel engine system (Figures 6, 7) comprising:

a plurality of combustion cylinders (cylinders 22, 24, 25, 28), each comprising an intake fuel injector (Paragraph 21);

a load sensor (step 6, Figure 6, “engine conditions”, which as per Paragraph 21: “Vehicle engine conditions can be described as acceleration, cruise, deceleration, and idle”, these conditions indicating a level of load) configured to monitor an engine load; 

a controller (control unit 40) configured to iteratively: receive the engine load from the load sensor (step 6, Figure 6, Paragraph 29); determine whether the engine load meets criteria for cylinder deactivation (Paragraph 28: “change in engine condition between idling or deceleration, when one or more cylinders may be deactivated”); when the engine load meets criteria for deactivation, select a number of combustion cylinders for deactivation and deactivate the selected number of combustion cylinders (Paragraph 29); monitor at least one parameter indicative of the engine condition (Paragraph 29); determine if the at least one parameter meets a threshold for adjusting the number of cylinders for deactivation (Paragraph 29: “The controller logic uses the control data set in step 8 to determine whether to deactivate an active cylinder, in which case the controller employs deactivation controls 10, activate a deactivated cylinder, in which case the controller employs reactivation controls 12”, for example, “The ; and continue monitoring the at least one parameter until the at least one parameter meets the threshold for adjusting the number of cylinders for deactivation (Paragraph 29: “the controller continues to receive updated information for its control data set 6 from one or more sensors, periodically revisiting decision step 8 during engine operation”).

Although deactivation of a cylinder would inherently imply to one of ordinary skill in the art the steps of deactivating the intake fuel injector, the intake valve, and the exhaust valve of the selected number of combustion cylinders, Szymkowicz does not explicitly disclose what deactivation entails. Foster teaches a cylinder deactivation system based on an engine condition (Paragraphs 45, 46, 57), and goes on to teach that deactivation involves deactivating the intake fuel injector, the intake valve, and the exhaust valve of at least one of the plurality of combustion cylinders (Paragraph 24: “[t]he cylinder deactivation system includes disabling intake valves and exhaust valves and discontinuing fuel delivery to at least one cylinder”). As per MPEP 2143, applying a known technique to a known device is obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to modify the system of Szymkowicz by deactivating the intake valve, exhaust valve, and fuel injection during cylinder deactivation, as done in Foster, in order to effective remove that cylinder from operation and yield the desired exhaust gas temperature increase effects. 

With regards to Claims 119 and 137:

The Szymkowicz modification of Claims 118 and 136 teaches the at least one parameter comprises one or more of an exhaust temperature, a brake thermal efficiency, a pollution level, and an exhaust flow rate of the exhaust stream (Paragraph 29 of Szymkowicz: exhaust gas temperature).

With regards to Claims 120 and 138:

The Szymkowicz modification of Claims 118 and 136 teaches the at least one parameter comprises an exhaust temperature, and the controller is configured to determine whether the exhaust temperature is within a threshold range or at a target temperature (Paragraph 29 of Szymkowicz: “The data set contains information about, or from which information may be derived about, whether the temperature in the after-treatment device is less than, equal to, or greater than an activation temperature for the after-treatment device”).

With regards to Claims 122 and 140:

The Szymkowicz modification of Claims 118 and 136 teaches the sensor comprises a pollution sensor configured to measure a pollution level in the exhaust stream, and wherein the at least one parameter comprises the pollution level (Paragraph 31 of Szymkowicz: “Sensors 61, 63, and 65 provide information to control unit 40 that may include, for example, gas temperature, gas pressure, gas flow rate, oxygen content, and so on”), but does not explicitly teach the predetermined criterion comprises the pollution level in the exhaust stream exceeding a pollution threshold, but does teach that deactivation of cylinders can be used for regeneration of aftertreatment devices (Paragraph 9 of Szymkowicz). Foster teaches that the need for regeneration (i.e. exceeding a pollution threshold in the exhaust due to catalyst saturation) can itself trigger deactivation in order to increase exhaust temperatures (Paragraph 49 of Foster: “This estimate can be combined with information about the storage capacity of the exhaust aftertreatment device 60 to determine when the aftertreatment device 60 will likely become saturated, or otherwise cause the exhaust emissions to exceed regulated levels”, see also Paragraph 48 of Foster). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this, the need for regeneration of a catalyst is a known trigger for cylinder deactivation, and it would have been obvious to one of ordinary skill in the art to modify the system of Szymkowicz by using a pollution threshold (i.e. need for catalyst regeneration) to determine cylinder deactivation execution in order to yield effective treatment of exhaust gas. 

With regards to Claims 123 and 141:

The Szymkowicz modification of Claims 118 and 136 teaches the controller is configured to adjust air to fuel ratio to the active combustion cylinders (see Claim 14 of Szymkowicz: “said deactivating step is combined with a step of engaging in an engine operating condition to increase exhaust gas temperature selected from the group consisting of modifying fuel injection characteristic, throttling intake charge, boosting intake charge…”, all of which affect AFR).

With regards to Claims 124 and 142:

The Szymkowicz modification of Claims 118 and 136 teaches the controller is configured to adjust one or more of the timing or quantity of fuel injection, intake flow, exhaust gas recirculation, valve opening or valve closing profile for the active combustion cylinders (Claim 14 of Szymkowicz: “said deactivating step is combined with a step of engaging in an engine operating condition to increase exhaust gas temperature selected from the group consisting of modifying fuel injection characteristic, throttling intake charge, boosting intake charge, recirculating exhaust gas, modifying combustion timing and rate”).


Claims 121 and 139 are rejected under 35 U.S.C. 103 as being unpatentable over Szymkowicz et al. (hereafter “Szymkowicz” – US 2004/0216449) in view of Foster et al. (hereafter “Foster” – US 2003/0121249), further in view of Saito et al. (hereafter “Saito” – US 2013/0184949).



The Szymkowicz modification of Claims 118 and 136 does not explicitly teach the at least one parameter comprises a brake thermal efficiency, and the controller is configured to determine whether the brake thermal efficiency is above a brake thermal efficiency threshold, but does teach use of “driving patterns” (Paragraph 29, Figure 6 of Szymkowicz) as a trigger for deactivation. Saito teaches a cylinder deactivation system in which a fuel consumption amount is calculated (Figure 2, box “B”) and then uses that amount to specify and output a combination of shift position and operation state at which the fuel consumption is smaller (S13, Figure 6, Paragraph 33: “In step S13, the smallest fuel consumption amount among all estimated fuel consumption amounts corresponding to all operation states at the possible shift position and the current shift position is specified”), which leads to “the variable cylinder engine 2 [being] instructed to switch from the current engine operation state, e.g., the full-cylinder operation sate, to the engine operation state, e.g., a cylinder deactivation operation state, represented by the engine control signal and corresponding to the smallest fuel consumption amount”. In other words, Saito is calculating an engine efficiency at each operation state and determining whether cylinder deactivation may occur to yield a more favorable efficiency (i.e. fuel consumption amount, see also Paragraph 56: “the gear shift determination unit C specifies an operation state having the smallest fuel consumption amount among the calculated estimated fuel consumption amounts acquired from the estimated fuel consumption amount calculation unit B and outputs the specified operation state as the engine control signal at the same time of outputting the shift control signal. By doing so, the operation state of the engine 2 is maintained in a cylinder deactivation operation state, but may be different from the current state in terms of the number of cylinders that are deactivated”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, monitoring fuel consumption, i.e. efficiency, and determining cylinder deactivation based on this efficiency is known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Szymkowicz by utilizing this efficiency monitoring feature in order to improve engine efficiency in a cylinder deactivation operation. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, September 22, 2021